Case 5:17-cv-00002-JGB-KK Document 49-16 Filed 10/11/18 Page 1 of 6 Page ID #:2451




              Exhibit P




                                                                      MCH - 000539
     Case 5:17-cv-00002-JGB-KK Document 49-16 Filed 10/11/18 Page 2 of 6 Page ID #:2452




From: Frank Adomitis [mailto:sustainthegain@outlook.com]
Sent: Thursday, February 26, 2015 5:22 AM
To: Patricia Davis; Susan Stuart
Subject: Fw: Recognizing Exemplary Care????

Hi Patricia and Susan,

I am trying to work with Mountain News about the below, but I think it would be appropriate to inform the foundation
board members of the below. The public and all stakeholders need to know how the hospital is actually performing.

Thanks

Frank Adomitis.

Sent from Windows Mail

From: Frank Adomi s
Sent: ​Sunday​, ​February​ ​22​, ​2015 ​8​: ​36​ ​AM
To: Editor@mountain‐news.com

Hi Mr. Bradley,

                                                                                                         MCH - 000540

Thanks for calling me back. The purpose of me contacting you is to inform you that the information provided by Charlie Harrison
    Case 5:17-cv-00002-JGB-KK Document 49-16 Filed 10/11/18 Page 3 of 6 Page ID #:2453



Thanks for calling me back. The purpose of me contacting you is to inform you that the information provided by Charlie Harrison
for your January 22, 2015 article entitled “Recognizing Exemplary Care” is misleading and erroneous when compared to the
information he submitted to the State of California. Every hospital in the state is required to submit significant financial and
statistical information to an agency called the “Office of Statewide Health and Development (OSHPD), and I compared OSHPD
information submitted by Charlie with the information Charlie provided you for the article. The differences are significant, and they
can’t be written off to being simple mistakes or just differences of opinion. To my knowledge, and I used to be the CFO at the
hospital from July, 2007 through November, 2008, the hospital doesn’t publish financial and statistical information other than to
OSHPD, which it is required to do. I have been a CFO at very successful hospital in Monrovia for the last several years; I have
over 20+ years of hospital experience at places like St. Bernardine, St. Mary in Long Beach, and the City of Hope; and I am a
CPA.

I have sent my comparison to all the hospital board members and to Charlie Harrison and I have not gotten any response. I doubt
they would contact you directly and probably want the matter to “go away.” I sent my comparison to Polly Sauer, Executive
Director of Lake Arrowhead Chamber of Commerce, and she was very receptive and surprised, but thought you and the Rim of
World would be a better avenue.

I give a detail explanation below for each comparison I did, but here is an executive summary:

      Charlie states this: “And the profit margin, which was at ‐13 percent Harrison’s first year is now at a break‐even point.”
      What actually happened and what needs to be stated is that net income plunged 97% from 2013! Net Income in 2013 was
      $763K but was only $23K in 2014 Furthermore, from 2009 through 2014 there has been a cumulative net loss of $568K.
       Clearly MCH is in a far worse condition than the “break‐even” comment would indicate when compared to the prior year
      and only breaking even after 6+ years is a dubious accomplishment.
      Charlie claims 146 full time equivalent employees work at the hospital, but the 2014 OSHPD annual report states there is
      only 122. He states 30 patients visit the ER per day, but the report says only about do 19 per day. He claims there is
      sufficient cash to cover 144 days of expenses, but the actual number is a little more than 16, which when compared to
      other similar hospital is very substandard. Remember, these are not my numbers. These are Charlie’s numbers.
      Charlie Harrison, CEO and Yvonne Waggoner, CFO are not independent in that they have owned a house together in
      Henderson, NV since 2001. It would be hard for me to believe the board doesn’t know this. It is always good business
      practice to have the CEO and CFO independent since both can write checks and one watches the other for improprieties.
      I am not saying there has been, but the arrangement is far from standard. The board based on my experience working
      with them, esp. with David Stern, is that there is very little real oversight. The oversight is perfunctory. And as I pointed
      no financial or statistical information is directly published. Someone would have to request it and know what to
      request. Also, remember the hospital receives about $2.6 – $2.7 million annually in property taxes, and I saw no
      accounting where this money goes.

No one other than someone like me would know the OSHPD data exists and know how to use it. It really is not hard and any
financial person could easily confirm my analysis is accurate. I supplied the actual PDF OSHPD reports I refer to. I would be very
concerned if I ran a newspaper and published information that was intentionally misleading and erroneous. The bigger issue is that,
if I am correct, the public has a false sense the hospital is on solid financial ground and is being managed effectively.

I would first verify my comparison is correct, either personally or have your accountant do it (its easy), and then ask Charlie and
the board to confirm the information they provided for the article is accurate and have them explain why my comparison is
inaccurate. I would not let them tell you, but would request they show you by providing detail supporting information, e.g. financial
statements, census reports, etc. Finally, don’t let them write me off as some disgruntled prior employee. The facts are what matter
here.

If I can be of any help, please let me know

Very Truly Yours,

Frank Adomitis                                                                                              MCH - 000541
     Case 5:17-cv-00002-JGB-KK Document 49-16 Filed 10/11/18 Page 4 of 6 Page ID #:2454



909-289-4077



_________________________________________________________

BELOW IS THE MESSAGE I SENT TO YOU, CHARLIE, THE BOARD, AND A NUMBER OF OTHER INDIVIDUALS.




Sent from Windows Mail

From: Frank Adomi s
Sent: ​Thursday​, ​February​ ​12​, ​2015 ​6 ​:​21​ ​AM
To: HBradley@mountain‐news.com



Sent from Windows Mail

From: Frank Adomi s
Sent: ​Monday​, ​February​ ​9​, ​2015 ​10​: ​53​ ​PM
To: Editor@mountain‐news.com, info@rimo heworld.net
Cc: charles.harrison@mchcares.com, yvonne.waggoner@mchcares.com, kburkartod@aol.com,
james.gibson@ubs.com, david.stern@natplan.com

       Hi,

       Charlie Harrison, CEO of Mountains Community Hospital (MCH), in the article published on January 22, 2015
       “Recognizing Exemplary Care” (http://www.mountain-news.com/mountain_living/article_b396641c-a0fe-11e4-8d9a-
       8f8b6f7456d8.html) supplied information that differs when compared with the financial information he provided to
       Office of Statewide Health Planning and Development (OSHPD)
       (https://siera.oshpd.ca.gov/FinancialDisclosure.aspx). Hospitals in the state of California are required to provide
       financial and other information to OSHPD both quarterly and annually and this information should match the hospital’s
       audited financial statements. I have provided all the reports in PDF format for your convenience.

             1. The article states this: “And the profit margin, which was at ‐13 percent Harrison’s first year is now at a
                break‐even point.” What actually happened and what needs to be stated is that net income plunged 97%
                from 2013! Net Income in 2013 was $763K (2013 OSHPD report, page 2) but was only $23K in 2014 (2014
                OSHPD report, page 2). Furthermore, from 2009 through 2014 there has been a cumulative net loss of $568K
                (See all reports page 2). Clearly MCH is in a far worse condition than the “break‐even” comment would
                indicate when compared to the prior year. It will take another 25 years to truly break‐even at 2014’s rate of
                net income.
             2. The article states this: “’We’re doing a lot better financially,’ he said, ‘which means we can afford more
                people.’ MCH now boasts 146 full‐time equivalent staff members—nearly 200 employees including those
                who work part time.” The reality is the hospital had 124 full‐time equivalent employees for 2014 (page 5)
                and there were 122 full‐time equivalent employees for 2008 with 3 registry nurses (Page 5). Where did the
                other 22 full‐time equivalent employees come from? How could there be 22 more full‐time equivalent
                employees when net income dropped 97%?
                                                                                                                 MCH - 000542
             3. The article states this: “In fact, since Harrison arrived at the critical care hospital, emergency room visits
                have increased from 17 or 18 a day to nearly 30. He credits the Affordable Care Act with some of that
Case 5:17-cv-00002-JGB-KK Document 49-16 Filed 10/11/18 Page 5 of 6 Page ID #:2455



        have increased from 17 or 18 a day to nearly 30. He credits the Affordable Care Act with some of that
        increase. ‘All those people who had no health care—who couldn’t afford it—now have it,’ Harrison said.
        ‘Now when they don’t feel well, they go to the ER or to the Rural Health Clinic.’” From the 2014 OSHPD
        report (page 16) the number of ER visits was 6,996 (19.2 per day) and from 2008 report (page 16) the number
        of ER visits was 7,237 (19.8 per day). The hospital would need about 10,950 ER visits annually to get close to
        30 visits per day. The number of visits reported to OSHPD for 2014 materially differs from what Charlie
        states. As a side comment, Obamacare was supposed to reduce the number of people visiting the ER since
        they now have subsidized insurance and can go to their primary care physician.
   4.   The article states this: “Another indication of the hospital’s financial health is the number of days of cash
        on hand. When Harrison arrived, it was at just 27. In the last fiscal year, that had increased more than
        fivefold to 144. ‘That means we can weather a storm pretty well,’ he said.” The attached benchmarking data
        is from a respected organization and on page 5 it shows the average days cash on hand for rural hospitals in
        California to be 58.44 in 2012. If the 144 were true, MCH’s would be doing 2.5 times better than the average.
        Using the formula on page 5 to calculate days cash on hand and the financial information provided by the
        hospital for 2014 we find that days cash on hand to be 16.4 (Cash (page 20) / (Operating Expenses + Non‐
        Operating –Depreciation ) /365 (page 2) or (763,980 /(17,768,586 + 59,198 – 840,343)/365. The only way to get
        close to 144 is to include the liquidated value of assets designated for other uses. But the purpose of the
        ratio is to measure how well current expenses could be paid with current cash. To use the liquidated values
        of other assets not intended to be used for current expenses makes the metric meaningless. For an
        individual, it would be like including the cash value of a 401K and a house as part the money available to
        pay current expenses. Another measure showing the hospital is not in good financial position is the
        percent of equity to total assets (page 8 of the benchmark data). For California hospitals it is 47.5%,
        meaning debt is a little more than half the assets. For MCH, the ratio is 35.5% (5,927,781/16,678,632). This
        means the hospital is in a more risky position than other similar hospitals. Why was this not presented?
   5.   The article states this: “And there’s a benefit for them, too, he said. ‘The ER doctors used to take care of
        people there and wonder what happened to them. Now they can follow through and see those patients
        walk out of the hospital. It’s good for the community, Harrison said, as they are not sending as many people
        down the hill. And it’s a comfort for the patients to have the doctor who treated them in the ER see them
        while they are in the hospital.” Again, comparing the 2008 and 2014 OSHSP annual reports shows a different
        picture. In 2008 the hospital performed 457 surgeries (page 17) and Medicare patients stayed in the
        hospital 1,377 days (Page 1). But in 2014, the hospital only performed 221 surgeries (page 17) and Medicare
        patients only stayed in the hospital 689 days (page 1). For both statistics, 2008 had about twice the
        number. Where did all the patients go? Unless there is a new hospital on the mountain, there was a 50%
        drop in population in the area, and/or there was a large number of unhealthy people move out that were
        replaced by large number of much, much healthier people, the patients needing these services must have
        went somewhere else.
   6.   The external auditors were replaced after Charlie and Yvonne were hired. The question is why did this
        occur? Was the new firm less costly than the prior firm?
   7.   Charlie Harrison and Yvonne Waggoner worked together in Nevada
        (http://www.topix.com/forum/city/boulder‐city‐nv/TEFG5PHE9OR5F4POD). Furthermore they have owned
        a house together in Henderson, Nevada since 2001 (see the attached property records). The problem with
        Charlie being the CEO and Yvonne being the CFO given their related outside interest is that checks and
        balances have a greater chance of being compromised and that serious situations are more likely to not be
        communicated to all interested parties. I am not saying they have been or this has occurred, but I think the
        public needs to know exactly what their relationship is. Do they currently own or rent a house together
        now? There needs to be full disclosure of their relationship.

         I am the CFO Charlie fired back in November 2008 and replaced with Yvonne. When I was hired in July
         2007, I discovered and encountered a serious number of problems including the new information system
         could not submit bills, which if I had not fixed the hospital would have been bankrupt, theMCH - 000543
                                                                                                     admitting
   Case 5:17-cv-00002-JGB-KK Document 49-16 Filed 10/11/18 Page 6 of 6 Page ID #:2456



            department had not been trained, prices had not been kept current, contracts were not current, patient
            balances were not being collected, the accounting processes were a mess, the CEO installed a new MRI
            machine in the parking lot which I had no idea how he justified its acquisition, the budget process was
            inaccurate, senseless meetings were consuming large chunks of my time, the staff had no confidence in
            senior management, and the list could go on. There were times I had no idea how I was to
            pay employees, utilities, food for the patients, the bond holders, etc. However, I fixed nearly all the
            problems except those Jim Hoss refused to OK, e.g. replacing the health insurance company for the
            employees, and was starting to update contracts and install a new medical records system.

            Please don’t “shoot the messenger,” but instead demand Charlie reconcile the information he provided
            for the article with the OSHPD information. If he can’t, I would immediately demand a forensic accountant
            be hired, and the accountant be asked to examine every check written by the hospital for the last couple
            of years and verify it is for legitimate hospital business. His report should be published for the public to
            see. Next, I would demand a full accounting of all tax dollars paid to the hospital. Finally, I would
            recommend that a number of resignations be demanded in order to protect the hospital. I would not risk
            what I found in 2007 reoccurring.
           Frank Adomitis

Sent from Windows Mail




                                                                                                      MCH - 000544
